Defendants’ motion was properly denied in this action where plaintiff was injured when she slipped on an accumulation of water and fell in the bathroom of her apartment in a building owned and managed by defendants. The water that caused plaintiffs fall came from a leak in the bathroom ceiling. The record shows that issues exist as to whether defendants had notice of the leak in the ceiling. Defendants failed to demonstrate that they owed no duty to plaintiff. Moreover, the conflicting expert affidavits, as well as plaintiffs deposition testimony as to the manner in which she fell, raise issues that are inappropriate for summary judgment (see e.g. Bradley v Soundview Health-center, 4 AD3d 194 [1st Dept 2004]).
The court also properly determined that issues remain as to the applicability of the doctrine of res ipsa loquitur, including whether the leaking ceiling causing an accumulation of water on the bathroom floor was in the exclusive control of defendants (see Mejia v New York City Tr. Auth., 291 AD2d 225, 227 [1st Dept 2002]). Furthermore, the court properly considered the tax returns submitted in opposition to defendants’ motion as some support for plaintiff’s claim of lost wages. Concur— Tom, J.P., Saxe, Moskowitz, Gische and Clark, JJ.